         Case 5:19-cv-00337-LPR Document 14 Filed 02/08/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

HOWARD HENRY BURKS, JR.                                                     PLAINTIFF

v.                         Case No. 5:19-cv-00337 LPR-PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                            DEFENDANT

                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that the decision of the Commissioner is affirmed and judgment is entered in

favor of the Defendant.

       IT IS SO ADJUDGED this 8th day of February 2021.



                                               ________________________________
                                               LEE P. RUDOFSKY
                                               UNITED STATES DISTRICT JUDGE
